Citation Nr: 0514772	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to section 1318, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to January 
1974, including in Vietnam.  He died on November [redacted], 2000.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to Dependency and Indemnity Compensation 
(DIC) pursuant to section 1318, Title 38 of the United States 
Code.  The appellant has perfected a timely appeal and 
testified at a Board hearing held before the undersigned in 
March 2005.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was pancreatic 
cancer.

3.  The veteran's pancreatic cancer may be presumed to have 
manifested to a compensable degree within 1 year of 
separation from service.

4.  The appellant's claim of entitlement to Dependency and 
Indemnity Compensation benefits pursuant to section 1318, 
Title 38 of the United States Code, is moot.


CONCLUSIONS OF LAW

1.  Pancreatic cancer is presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 106, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 
3.312 (2004).

3.  The claim for entitlement to Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  
38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The United States Court of Appeals for Veterans' Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating her claims.

Factual Background

A review of the veteran's death certificate shows that he 
died at home on November [redacted], 2000, at age 64.  According to 
the death certificate, the veteran's immediate cause of death 
was pancreatic cancer which had begun 8 years earlier.

Service medical records show no treatment for pancreatic 
cancer.

On private outpatient treatment in February 1994, the veteran 
complained of intermittent epigastric and mid-abdominal pain 
that had lasted for 25 years.  He experienced severe 
epigastric and mid-abdominal pain every 1 to 2 weeks, 
including a large amount of pain, vomiting, and retching that 
lasted for 24 hours.  He denied any fevers, chills, jaundice, 
or change in his bowel movements.  He denied any previous 
surgical or medical problems.  A computerized tomography 
(CAT) scan was reviewed with showed a large mass at the head 
of the pancreas that was 10 x 15 centimeters.  The impression 
was episodes of abdominal pain, retching, and vomiting with 
apparent problems with gastric outlet, and a large very 
likely benign mass in the head of the pancreas.  

The veteran was diagnosed with a pancreatic tumor and 
underwent a pancreatic biopsy on March 3, 1994.  Following 
the biopsy, the diagnosis was pancreatitis.

The veteran was hospitalized for a pancreatic tumor at Cox 
Medical Center, Springfield, Missouri ("CMC"), from March 
4, 1994, to March 10, 1994.  On admission, he complained of 
intermittent pain for 25 years that had increased remarkably 
in frequency and intensity in the previous 12 months.  He 
experienced episodes of severe pain in the epigastrium and 
abdomen for 1 to 6 weeks at a time with large amounts of 
pain, vomiting, and retching.  The admitting diagnosis was 
pancreatic tumor.  The discharge diagnosis was papillary 
cystic neoplasm of the pancreas.

On private outpatient treatment on March 14, 1994, the 
veteran complained of worsening vomiting, an inability to 
keep anything down, and increasing weakness.  The private 
examiner stated that the veteran's biopsy showed a solid 
neoplasm.  Physical examination revealed a soft, non-tender 
abdomen with no masses and positive bowel sounds.  The 
impression was status-post biopsy of a pancreatic mass with 
bypass.

An upper gastrointestinal (GI) series on March 14, 1994 
showed a large mass centered within the head and body of the 
pancreas.  The veteran reported a history of previous 
pancreatic carcinoma.  The radiologist's impressions were 
carcinoma of the pancreas by history and a large component of 
the pancreatic carcinoma with a 6 centimeter calcified mass.

The veteran was re-admitted to CMC on March 18, 1994, with 
complaints of marked vomiting and losing a great deal of 
weight.  An upper GI series revealed good drainage from the 
stomach without evidence of definite obstruction.  The 
admitting diagnoses were papillary cystic neoplasm of the 
pancreas, vomiting, and failure to thrive.

The veteran was hospitalized at St. John's Regional Health 
Center, Springfield, Missouri ("St. John's"), from October 
1, 2000, to October 12, 2000, for complaints of abdominal 
pain and vomiting.  On admission, the veteran reported an 
approximately 35-year-history of recurrent episodes of 
abdominal pain and vomiting that was secondary to a papillary 
tumor of the pancreas.  CT scan of the abdomen showed a 12 
centimeter pancreatic mass.  After a discussion with the 
tumor board at St. John's, the veteran's treating physicians 
concluded that his pancreatic mass had undergone malignant 
transformation.  While hospitalized, the veteran had an 
exploratory laporatomy of the pancreas which revealed 
metastatic cancer.  The final diagnoses included large cell 
carcinoma metastatic to the flaciform ligament and the left 
lobe of the liver and pseudopapillary neoplasm of the 
pancreas.

The veteran was re-admitted to St. John's from October 22, 
2000, to October 27, 2000, with complaints of acute worsening 
of chronic abdominal pain associated with the absence of 
bowel movements for 24 hours.  The final diagnoses included 
known metastatic large cell carcinoma with intra-abdominal 
metastases and papillary neoplasm of the pancreas.

In an April 2001 letter attached to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, Dr. A.R.H. stated that the veteran had died 
as a result of a malignant degeneration of a psuedopapillary 
neoplasm of the pancreas.  Based on the veteran's history and 
the well-reported natural history of his particular tumor, 
Dr. A.R.H. believed that the neoplasm probably had been 
present going back 35 years.  Dr. A.R.H. stated that the 
neoplasm was very likely the source of episodes of abdominal 
pain, nausea, and vomiting that the veteran had reported over 
20 years earlier while on active service.

The appellant testified at the Board hearing held in March 
2005, that the veteran had experienced frequent bouts of 
vomiting during service.

A review of private outpatient medical records submitted 
along with a waiver of RO jurisdiction at the appellant's 
Board hearing shows that the veteran was treated for 
abdominal pain in April 1985.  At that time, the veteran 
complained of developing a colicky periumbilical abdominal 
pain which radiated in to the left lower quadrant, repeated 
vomiting, and no bowel movement in the previous 24 hours.  
Physical examination revealed diffuse periumbilical 
tenderness, to a lesser degree over the left lower quadrant.  
The examiner noted that the cause of the veteran's pain was 
unclear but it was most likely viral gastroenteritis.


Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2004).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disease, including malignant tumors, manifested to a 
compensable degree within one year following separation from 
service.  Pancreatic cancer is a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).

The veteran's service medical records show no treatment for 
pancreatic cancer or for any symptoms, to include abdominal 
pain, vomiting, nausea, and bowel problems, that could have 
been associated with the onset of pancreatic cancer.  

However, post-service private treatment records show that the 
veteran consistently reported a 20 to 35 year history of 
frequent abdominal pain, vomiting, and nausea when the 
private examiners began treating him for pancreatic cancer in 
1994 (approximately 20 years after his separation from 
service).

More significantly, the veteran's private treating physician 
concluded in April 2001 that the veteran's pseudopapillary 
neoplasm of the pancreas, which had led to the veteran's 
developing pancreatic cancer, was very likely the source of 
the history of episodic abdominal pain, nausea, and vomiting 
that the veteran had reported during active service.  This 
examiner also stated that the veteran's pancreatic neoplasm 
had been present for 35 years.  There is no medical opinion 
contrary to that of the private physician.

Pancreatic cancer, if present, would have warranted a 
compensable evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7343 (2004).

Recognizing the duty to resolve any reasonable doubt in the 
appellant's favor, the Board concludes that the veteran's 
pancreatic cancer was manifested to a compensable degree 
within 1 year of his separation from service.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004).  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Because the veteran's pancreatic cancer could have been 
service-connected at the time of his death, and because 
pancreatic cancer was the immediate cause of the veteran's 
death, the Board finds that entitlement to service connection 
for the cause of the veteran's death has been established.  
38 U.S.C.A. § 1310, 38 C.F.R. § 3.312.

Finally, the Board observes that Dependency and Indemnity 
Compensation (DIC) benefits are payable if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  38 
U.S.C.A. § 1318 (West 2002).  As discussed above, the Board 
has awarded service connection for the cause of the veteran's 
death which is one of the bases for establishing entitlement 
to DIC.  Therefore, the issue of entitlement to DIC pursuant 
to section 1318, Title 38 of the United States Code, is moot 
and the appellant's DIC claim is dismissed.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The issue of entitlement to Dependency and Indemnity 
Compensation pursuant to section 1318, Title 38 of the United 
States Code, is dismissed.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


